Citation Nr: 1045778	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for injury, left knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for empyema, residuals 
of pneumonia, postoperative, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for bilateral high 
frequency hearing loss.

5.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to December 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability (TDIU) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's injury, left knee, is manifested by flexion to 
110 degrees at worst, and extension to 0 degrees at worst, with 
no evidence of additional functional loss, instability, or 
subluxation.

2.  The Veteran is receiving the maximum schedular rating for 
tinnitus.

3.  The Veteran's empyema, residuals of pneumonia, postoperative, 
is manifested by a Forced Vital Capacity of 69 percent of 
predicted, but no evidence of pulmonary hypertension, right 
ventricular hypertrophy, cor pulmonale, congestive heart failure, 
residuals of pulmonary embolism, or respiratory failure on 
examination

4.  The Veteran's hearing loss is manifested by Level III hearing 
acuity in the right ear, and by Level II hearing acuity in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for injury, left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

2.  The criteria for an increased rating for tinnitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

3.  The criteria for a 30 percent rating for empyema, residuals 
of pneumonia, postoperative, but no greater, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6824 (2010).

4.  The criteria for an increased rating for high frequency 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A July 2008 letter satisfied the duty to 
notify provisions, to include notifying the Veteran of 
regulations pertinent to the establishment of an effective date 
and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in July 2008 and August 2008; the Veteran has not 
argued, and the record does not reflect, that this examination 
was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007).  The VA audiology 
examination completed testing of the Veteran's hearing loss in 
both puretone decibel loss and word recognition testing.  The VA 
joints examination determined the range of motion of the 
Veteran's left knee both at rest and after repetition, as well as 
examining for other disabilities of the knee.  The VA respiratory 
disorders examination conducted pulmonary function tests, took a 
complete history of the Veteran's respiratory disability, and 
examined for current pulmonary manifestations.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  Where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  VA is directed to review the recorded history of 
a disability in order to make a more accurate evaluation; 
however, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  VA has a duty to consider the possibility of 
assigning staged ratings in all claims for increase.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Injury, Left Knee (5260)

A 10 percent rating is in effect for the Veteran's injury, left 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 
5260 provides 10, 20, and 30 percent ratings when flexion of the 
knee is limited to 45 degrees, 30 degrees, and 15 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved; in 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010). 

At the August 2008 VA joints examination, flexion of the left 
knee was to 125 degrees actively, and to 130 degrees passively; 
extension was to 0 degrees; and degenerative joint disease of the 
left knee was diagnosed.  Therefore, although the evidence 
supports a 10 percent rating based on objective evidence of 
degenerative arthritis, the Veteran's left knee flexion was not 
limited to 40 degrees or less.  Accordingly, the evidence does 
not support greater than a 10 percent rating under Diagnostic 
Code 5260.  

Whether there is additional functional limitation due to factors 
such as pain and weakness has been considered.  See DeLuca, 8 
Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  Although the August 
2008 VA examiner noted that the Veteran's left knee flexion 
without pain was limited to 110 degrees, a higher rating requires 
flexion to be limited to 30 degrees or less.  The examiner also 
noted that there was no increased limitation of motion after 
repetition.  Thus, there is no evidence of functional loss beyond 
that contemplated by the assigned rating.  There was also no loss 
of extension to a compensable degree, precluding assignment of a 
separate evaluation for limitation of both flexion and extension 
under VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 (September 17, 2004).  

Other rating criteria pertaining to the knee and leg have been 
reviewed to determine if a higher evaluation is warranted under 
alternate Diagnostic Codes.  See Schafrath, 1 Vet. App. at 595.  
However, there is no evidence of anklyosis, symptomatic 
dislocation or removal of the semilunar knee cartilage, impatient 
of the tibia and fibula, or genu recurvatum of the knee.  
Therefore, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are 
not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, 5263 (2010).  There is also no evidence of 
recurrent subluxation or lateral instability; although the 
Veteran reported left knee instability without his knee brace at 
the August 2008 VA examination, the examiner noted that on 
physical examination, medial and lateral collateral ligaments 
were normal to varus and valgus stress, there was no evidence of 
instability, and the McMurray's and drawer tests were negative.  
Therefore, Diagnostic Code 5257 is not for application.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an increased rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Tinnitus

Diagnostic Code 6260 and 38 C.F.R. § 4.25(b) provide for a single 
disability rating for tinnitus whether the tinnitus is unilateral 
or bilateral.  The July 1979 rating decision assigned a 10 
percent rating for tinnitus, which is the maximum schedular 
rating available for tinnitus under VA's rating criteria.  38 
C.F.R. § 4.87, Diagnostic Code 6260, see also Smith, 451 F.3d at 
1349 (affirming VA's longstanding interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral).  As no 
higher schedular rating is available, an increased rating is not 
warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Empyema, Residuals of Pneumonia, Postoperative (6824)

The Veteran's empyema is rated under 38 C.F.R. § 4.97, Diagnostic 
Code 6824, for chronic lung abscess.  Active infection with 
systemic symptoms shall be evaluated as 100 percent disabling; 
when the disease process is inactive, residuals shall be 
evaluated under the diagnostic code that most accurately reflects 
their nature.  Depending on the specific findings, the residuals 
are to be rated as interstitial lung disease, restrictive lung 
disease, or, when obstructive lung disease is the major residual, 
as chronic bronchitis.  Id.

Because the Veteran has empyema as a residual of pneumonia, his 
empyema should be evaluated as interstitial lung disease under 
the General Rating Formula for Interstitial Lung Disease (General 
Rating Formula).  38 C.F.R. § 4.97, General Rating Formula.  A 10 
percent rating is assigned when the Forced Vital Capacity (FVC) 
is 75 to 80 percent of predicted, or Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is 66 to 80 percent of predicted.  A 30 percent rating is 
assigned when FVC is 65 to 74 percent of predicted, or DLCO (SB) 
is 56 to 65 percent of predicted.  A 60 percent rating is 
assigned when FVC is 50 to 64 percent of predicted, or DLCO (SB) 
is 40 to 55 percent of predicted, or maximum exercise capacity is 
15-20 ml/kg in oxygen consumption with cardiorespiratory 
limitation.  The General Rating Formula also allows for a 100 
percent rating when FVC is less than 50 percent of predicted, 
when DLCO (SB) is less than 40 percent of predicted, when the 
maximum exercise capacity is less than 15 ml/kg in oxygen 
consumption with cardiorespiratory limitation, when there is cor 
pulmonale or pulmonary hypertension, or when the Veteran requires 
outpatient oxygen therapy.  When evaluating based on pulmonary 
function tests, post-bronchodilator results are used in applying 
the evaluation criteria.  See 38 C.F.R. § 4.96 (d) (5).

At the August 2008 VA examination, pulmonary function tests 
showed a FVC of 69 percent of predicted; DLCO (SB) was not 
tested.  As FVC, post-bronchodilator, was between 65 percent and 
74 percent of predicted, the criteria for a 30 percent rating are 
met.  38 C.F.R. § 4.97, General Rating Formula.  However, the 
Veteran denied having had any episodes of pulmonary infection or 
pneumonia since his military service, and the examiner noted no 
evidence of pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale, congestive heart failure, residuals 
of pulmonary embolism, or respiratory failure on examination.  
The August 2008 VA pulmonary function tests were also the only 
tests conducted during the appeal period.  Accordingly, the 
evidence of record does not support greater than a 30 percent 
rating.  

The preponderance of the evidence is against the assignment of a 
rating greater than 30 percent.  There is no doubt to be 
resolved, and an increased rating beyond that assigned by this 
decision is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss (6100)

Evaluations of defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with the average hearing threshold as measured by puretone 
audiometric tests.  To evaluate the degree of disability 
resulting from service-connected hearing loss, the Schedule 
establishes eleven levels of impaired efficiency, numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal hearing acuity for VA compensation purposes, 
with hearing loss increasing with each level to the profound 
deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, 
VII (2010).  


At the July 2008 VA audiology examination, puretone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
80
90
LEFT
35
50
55
70
85

The average puretone decibel loss from 1000 Hertz to 4000 Hertz 
was 71 in the right ear and 65 in the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent in 
the right ear, and 96 percent in the left ear.  The VA examiner 
indicated that the Veteran had mild sloping to severe 
sensorineural hearing loss.

Applying the rating criteria to the clinical findings of the July 
2008 VA examination results in Level III hearing acuity for the 
right ear, and Level II hearing acuity for the left ear.  See 38 
C.F.R. § 4.85, Table VI.  Applying the Roman numeral designations 
for each ear to Table VII results in a noncompensable evaluation 
for hearing impairment.  38 C.F.R. §§ 3.383, 4.85(h) (2010).  
Because the July 2008 VA examination was the only audiologic 
evaluation dated during the appeal period, staged ratings are not 
required.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 
508.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an increased rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Extraschedular Considerations

Consideration has also been given regarding whether any of the 
assigned schedular evaluations are inadequate, requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those symptoms are not present in this case.  The 
diagnostic criteria also adequately describe the severity and 
symptomatology of the Veteran's disabilities.  He has not 
required hospitalization for his disabilities, and marked 
interference of employment has not been shown.  None of the 
hearing evaluations of record meet the criteria for an 
exceptional pattern of hearing impairment, and assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992); 38 C.F.R. § 4.86(a), (b).  Therefore, the Veteran's 
disability picture is contemplated by the Rating Schedule and no 
extraschedular referral is required.


ORDER

An increased rating for injury, left knee, is denied.

An increased rating for tinnitus is denied.

A 30 percent rating, but no greater, for empyema, residuals of 
pneumonia, postoperative, is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

A compensable rating for bilateral high frequency hearing loss is 
denied.


REMAND

VA will grant a TDIU when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted when the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  These benefits 
can be granted on a schedular or extraschedular basis.  

In this case, service connection is in effect for left knee 
injury residuals, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; empyema, evaluated as 10 
percent disabling; and hearing loss, noncompensably evaluated.  
With no disability rated as 40 percent or more, the schedular 
criteria for TDIU are not met.  Id.

The July 2008 VA Form 21-4192, Request for Employment Information 
in Connection with Claim for Disability Benefits, indicated that 
the Veteran began working for the Travis County Sheriff's 
Department as a deputy sheriff in March 1978 and stopped working 
there in June 1996; the reason stated for his departure was 
"retired."  The form also indicated that the Veteran received a 
lump sum payment at the time of his retirement, and was receiving 
or entitled to receive as a result of his employment, sick or 
retirement benefits.  It does not, however, indicate whether the 
retirement was due to disability, and if so, what disability or 
disabilities forced the retirement.  Because the record does not 
contain sufficient evidence as to whether the Veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of his service-connected disabilities, an opinion must be 
obtained to answer this question.  

Accordingly, the issue of entitlement to TDIU is remanded for the 
following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether his 
service-connected disabilities make him 
unemployable.  The claims folder and a 
copy of this Remand must be provided to 
and reviewed by the examiner.  The 
examiner must elicit and document the 
Veteran's full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the Veteran would be 
unable, if he were to seek employment at 
the present time, to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
and irrespective of age or of any 
nonservice-connected disabilities.  A 
complete rationale for all opinions must 
be provided, citing to claims file 
documents as appropriate.  

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  When the above development has been 
completed, readjudicate the issue of 
entitlement to TDIU.  If the benefit 
sought on appeal remains denied, an 
additional supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


